By the Court.
The vouching or attestation mentioned in the statute, hath reference not to the time of the action upon the note or bond, but to that of the execution, and is descriptive of the manner and circumstances of the execution; and much evidence arises of the authenticity of a note or bond, and the fairness of obtaining it, from the known signature of two persons attesting the same, who are disinterested at the time of attestation, though neither should be alive, or present, or admissible to testify at the time of trial.— Wherefore, an appeal in this case was rightfully denied.